NUMBER 13-21-00207-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JOSE HOMERO CEPEDA,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.


                           MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

       On July 1, 2021, appellant Jose Homero Cepeda filed a notice of appeal from his

conviction for theft of property valued at $2,500 or more but less than $30,000, a state jail

felony. See TEX. PENAL CODE ANN. § 31.03(e)(4)(A). On June 8, 2022, we abated the

appeal and remanded the case to the trial court to resolve a conflict between the record

and the trial court’s certification of Cepeda’s right of appeal. See TEX. R. APP. P.
25.2(a)(2).

       Cepeda has since filed a motion to dismiss the appeal, signed by Cepeda and his

attorney. See id. R. 42.2(a) (providing that, in a criminal case, the appellant has the right

to voluntarily and unilaterally dismiss the appeal “[a]t any time before the appellate court’s

decision”). Accordingly, we reinstate the appeal, grant Cepeda’s motion, and dismiss the

appeal. See id. Having dismissed the appeal at Cepeda’s request, no motion for rehearing

will be entertained.

                                                                 GINA M. BENAVIDES
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
7th day of July, 2022.




                                              2